Citation Nr: 1539600	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for fibromyalgia/benign hypermobility joint syndrome.  

2.  Entitlement to service connection for scoliosis, to include as secondary to service-connected arthritis of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) from May 2007, June 2008, and October 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran's February 2009 VA Form 9 requested a hearing before the Board at a local RO (Travel Board hearing); however, after being notified of the scheduled Travel Board hearing in October 2014, the Veteran submitted a statement that he wished to withdraw his request for a hearing before the Board.  Therefore, his previous hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

Additionally, while the Veteran did not submit a formal notice of disagreement (NOD) following the October 2008 RO decision which denied his claim of entitlement to service connection for benign hypermobility joint syndrome, his February 2009 VA Form 9 specifically indicated his desire to appeal the issue.  Therefore, VA has construed his February 2009 VA Form 9 as a timely NOD with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  Additionally, the April 2014 supplemental statement of the case (SSOC) combined the issues of entitlement to service connection for benign hypermobility joint syndrome and fibromyalgia.  Moreover, the combined issues were certified to the Board on appeal in August 2014.  Therefore, the Board has properly considered the issue herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case for additional development regarding the Veteran's service connection claims on appeal.  Specifically, a remand is required to obtain any potentially relevant Social Security Administration (SSA) disability records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Notably, the record contains a February 2009 SSA award letter which documents that the Veteran is entitled to SSA disability benefits effective February 2007.  However, there are no additional SSA documents within the claims file, such as a Disability Determination and Transmittal Report or medical records underlying the SSA award decision.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records underlying a decision to grant the Veteran's entitlement to SSA disability benefits could contain information regarding the Veteran's service connection claims on appeal; therefore, there is a reasonable possibility that they may be relevant to those claims.  See id.  As such, upon remand, the AOJ must contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits, and underlying documentation such as medical treatment records, and all adjudications for SSA disability benefits regarding the Veteran.  

Finally, the June 2015 appellant's brief submitted by the Veteran's representative asserted that the Veteran's claimed scoliosis disability is secondary to his service-connected thoracolumbar spine disability.  The Board notes that the Veteran is service-connected for arthritis of the thoracolumbar spine from February 2007.  While the Veteran was provided with a VA examination regarding his claimed scoliosis disability in February 2007, the VA examiner did not address whether the Veteran's claimed condition was caused or aggravated by a service-connected disability.  Therefore, the Board finds that an addendum medical opinion would be helpful in deciding the Veteran's claim on a secondary basis.  Accordingly, upon remand, VA should obtain an addendum medical opinion from the February 2007 VA examiner regarding the Veteran's claim of entitlement to service connection for scoliosis as secondary to his service-connected arthritis of the thoracolumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any application and related records underlying any adjudication for SSA disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Thereafter, return the claims file to the February 2007 VA examiner for an addendum opinion regarding the Veteran's claimed scoliosis disability on a secondary basis.  The claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner is asked to provide an opinion on the following questions:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed scoliosis disability is caused by his service-connected arthritis of the thoracolumbar spine?

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed scoliosis disability is aggravated (permanently worsened in severity beyond its normal progression) by his service-connected arthritis of the thoracolumbar spine?

All opinions should be accompanied by an adequate rationale.  If the examiner cannot resolve any question above without resorting to speculation, a detailed medical explanation as to why this is so should also be provided.  

3.  After the above development, reajudicate the Veteran's claims on appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




